MEMORANDUM **
Maria Antonia Barrera and Saul Jacinto, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA provided a sufficiently reasoned basis for its decision and did not abuse its discretion by denying petitioners’ motion to reopen, where the BIA considered the psychological report and country conditions evidence and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Franco-Rosendo v. Gonzales, 454 F.3d 965, 966-67 (9th Cir.2006); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law”).
To the extent petitioners contend that the BIA failed to consider some or all of the evidence they submitted with the motion to reopen, they have not overcome the presumption that the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006).
Petitioners’ contentions regarding voluntary departure are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.